Citation Nr: 1546118	
Decision Date: 10/30/15    Archive Date: 11/10/15

DOCKET NO.  14-06 947	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder other than depression, to include posttraumatic stress disorder (PTSD), adjustment disorder with mixed anxiety and depressed mood, and possible panic disorder with atypical episodes, to include as secondary to service-connected disability.

2.  Entitlement to service connection for obstructive sleep apnea (originally claimed as sleep disturbance), to include as secondary to service-connected degenerative joint and disc disease of the lumbosacral spine.

3.  Entitlement to service connection for epileptic seizures (originally claimed as syncope, fainting, and decreased concentration), to include as secondary to service-connected lower extremity radiculopathy associated with degenerative joint and disc disease of the lumbosacral spine.

4.  Entitlement to service connection for erectile dysfunction, claimed as secondary to medications administered for the treatment of service-connected disabilities.

5.  Entitlement to an initial rating in excess of 30 percent for urethritis with history of kidney stones from March 10, 2009 to August 31, 2011, and in excess of 60 percent on and after October 1, 2011.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty from January 1983 to November 1996.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from October 2010, November 2011, and July 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Offices (ROs) in Roanoke, Virginia and Louisville, Kentucky.  By those decisions, the ROs, in pertinent part, granted service connection and an initial zero percent (noncompensable) rating for urethritis with history of kidney stones, effective March 10, 2009; granted a temporary total (100 percent) rating for urethritis with history of kidney stones based on surgical or other treatment necessitating convalescence, effective September 1, 2011 to September 30, 2011, with resumption of the prior noncompensable rating thereafter; denied service connection for PTSD, sleep disturbance (also claimed as obstructive sleep apnea), epileptic seizures (also claimed as syncope, fainting, and decreased concentration), and erectile dysfunction (as associated with medications); and denied a TDIU.

In April 2012, while the appeal of the October 2010 (and November 2011) decision(s) was pending, the Roanoke RO increased the initial rating for urethritis with history of kidney stones to 30 percent, effective March 10, 2009, exclusive of the period of temporary total rating from September 1, 2011 to September 30, 2011.  Although the RO considered its decision a complete grant of the benefit sought on appeal with respect to that issue, it appears clear from the Veteran's subsequent submissions that he remained dissatisfied with the assigned rating.  See, e.g., statement received from the Veteran in June 2012.  As such, his appeal with respect to the October 2010 decision remained pending.  Cf. AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement (NOD) as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).  Accordingly, and because the RO later increased the rating for urethritis with history of kidney stones to 60 percent, effective October 1, 2011, in a decision dated in March 2014, the issue on appeal with respect to that disability has been characterized as set forth above.

In statements submitted subsequent to the November 2011 rating decision, the Veteran indicated that he was seeking service connection for obstructive sleep apnea and epileptic seizures, at least in part, as secondary to degenerative joint and disc disease of the lumbosacral spine and associated lower extremity radiculopathy.  See, e.g., statements received from the Veteran in November 2012 and March 2014.  The evidence also suggests that he is seeking service connection for psychiatric disorders other than depression, at least in part, as secondary to his service-connected disabilities.  See, e.g., VA treatment record dated in December 2012 (wherein the Veteran described his sense of loss as "compounded" by his physical ailments, including his low back and bladder control issues).  Consequently, and for purposes of clarity, the issues on appeal with respect to those disabilities have also been recharacterized.

In a March 2014 substantive appeal (VA Form 9, Appeal to Board of Veterans' Appeals), filed in connection with the AOJ's November 2011 rating decision, and in response to a related SOC in January 2014, the Veteran explicitly limited his appeal of the November 2011 rating decision to four issues; entitlement to service connection for PTSD, obstructive sleep apnea, and epileptic seizures, and entitlement to a TDIU.  Although the Veteran made statements and attached documents pertaining to his service-connected degenerative joint and disc disease of the lumbosacral spine and associated lower extremity radiculopathy, it appears from the context of his submissions that his intent was to support his contentions with respect to entitlement to a TDIU, and not to separately appeal the individual ratings assigned for his low back and legs.  If that is not correct, the Veteran should so notify the AOJ so that appropriate action can be taken.

Thus far, the Veteran's appeal with respect to psychiatric difficulties has been at least nominally limited to the matter of his entitlement to service connection for PTSD.  In this regard, the Board notes that the AOJ, in its November 2011 decision, also denied service connection for depression.  The Veteran filed an NOD as to that determination, and he was furnished an SOC addressing the matter in January 2014.  However, as noted above, he expressly excluded his claim for service connection for depression from his March 2014 substantive appeal.  Thus, that matter is not presently before the Board.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.202 (2015).

The evidence shows that the Veteran has been diagnosed with psychiatric disorders other than PTSD and depression, however; specifically, adjustment disorder with mixed anxiety and depressed mood and possible panic disorder with atypical episodes.  Under the circumstances, the Board finds that his claim for service connection for an acquired psychiatric disorder other than depression should be expanded.  See, e.g., Clemons v. Shinseki, 23 Vet. App. 1 (2009) (indicating that a veteran's claim for service connection for psychiatric symptoms should not be limited to consideration of a specific diagnosis where the pleadings and evidence suggest a claim of broader scope).  

In February 2014 and March 2014 substantive appeals, pertaining to the Veteran's appeal of the AOJ's November 2011 and July 2013 rating decisions, the Veteran checked a box indicating that he did not wish to have a Board hearing.  However, in an April 2014 substantive appeal, filed in connection with his appeal of the AOJ's October 2010 rating decision, he indicated that he wanted to appear at a Board hearing in Washington, D.C.

In May 2015, the Board contacted the Veteran for purposes of clarifying his hearing request.  In June 2015, he responded that he no longer desired to have a Board hearing as to any of his appeals.  As such, the April 2014 request for hearing has been withdrawn.  See 38 C.F.R. § 20.702(e) (2015).

In an October 2012 statement, the Veteran raised the issue of his entitlement to special monthly compensation based on the need for regular aid and attendance.  See 38 U.S.C.A. § 1114(r) (West 2014); 38 C.F.R. § 3.352 (2015).  That issue has not been adjudicated by the AOJ in the first instance.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The Board notes that, in addition to the paper claims file, there are also electronic (Virtual VA and Veteran Benefits Management System (VBMS)) paperless claims files associated with the Veteran's claims.  The electronic files contain additional evidence, including additional VA treatment records, which the Board has reviewed.

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2015).  For the reasons set forth below, the issues on appeal are being REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran has not been specifically notified of the information and evidence necessary to substantiate a claim for service connection for acquired psychiatric disorders other than PTSD and depression, to include adjustment disorder with mixed anxiety and depressed mood and possible panic disorder with atypical episodes.  See 38 U.S.C.A. § 5103(a) (West 2014).  This needs to be accomplished.

The evidence reflects that the Veteran was awarded benefits through the U.S. Department of Labor's Office of Workers' Compensation Programs (OWCP) in connection with injuries he sustained in a fall in August 2009, while working with the U.S. Postal Service.  Although the record contains some of the evidence produced in connection with his application for OWCP benefits, it does not appear that any attempt has been made to obtain a complete copy of the medical records underlying the OWCP's award.  Inasmuch as the Veteran maintains that his service-connected degenerative joint and disc disease of the lumbosacral spine and associated lower extremity radiculopathy caused or contributed to his fall at work in August 2009, and resulted in the epileptic seizures for which he is presently seeking service connection, the records from OWCP could bear on the outcome of the Veteran's appeal, and should be procured.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).

According to an August 2014 VA treatment record, the Veteran suggested at that time that he had recently been "cleared" for disability retirement from the U.S. Postal Service.  It is not apparent from that record, or the other available evidence, whether the Veteran has, in fact, submitted a formal application for federal disability retirement and, if so, whether such an application has been formally approved.  This needs to be clarified.

Although the record on appeal contains a good deal of evidence pertaining to the Veteran's VA evaluation and treatment for the disabilities here at issue, it appears that the records are not complete.  The record reflects, for example, that the Veteran was hospitalized at the VA Medical Center (VAMC) in Oklahoma City, Oklahoma from April 23, 1997 to April 30, 1997, and from May 1, 1997 to May 12, 1997, for unspecified reasons, just a few months prior to being re-admitted in August 1997 for treatment of right ureteral colic.  The record also suggests that the Veteran may have received treatment through the VAMC in Richmond, Virginia prior to December 2005 (the earliest report currently of record from that facility), inasmuch as the he reported on a form filed with the Social Security Administration that his treatment at that facility began in 1998.

In addition, although partial records have been procured, it appears that the complete records of the Veteran's contiguous treatment through the Richmond VAMC may not be of record for periods from April 30, 2010 to September 28, 2011, and after January 23, 2013.  Because these records could contain information pertinent to the issues on appeal, efforts should be made to obtain them.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).

It also appears that relevant records of private treatment remain outstanding.  The Veteran has reported that he received treatment for urology/kidney problems in the emergency room of an unnamed hospital in Greensville County, Virginia in 1997.  He has also reported receiving treatment for kidney stones in 2005 and 2008 (the records of which he indicated were in the custody of Southside Virginia Medical Center), and for syncope and fainting at Stony Creek Community Health Center in March 2009.

The record does not reflect that the Veteran has ever provided a release for the records of his reported emergency treatment at a facility in Greensville County, Virginia in 1997.  Although he did provide a release for records from Southside Virginia Medical Center in March 2009, and records were received from that facility (specifically, an August 2001 record from Greensville Memorial Hospital), he was never notified of the fact that a portion of the records he identified as in the possession of that facility (from 2005 and 2008) were not provided.  In addition, while the record contains evidence from Stony Creek Community Health Center, the Board is unable to locate a March 2009 record from that facility, as identified by the Veteran.  Under the circumstances, further development is required.  See, e.g., 38 C.F.R. § 3.159(e)(2) (2015) (providing that if VA becomes aware of the existence of relevant records before deciding a claim, VA will, among other things, request that the claimant provide a release for the records); 38 C.F.R. § 3.159(e)(1) (requiring notification of VA's unsuccessful efforts to obtain relevant non-Federal records). 

The Veteran has reported two stressors in connection with his claim for service connection for an acquired psychiatric disorder other than depression.  He says that: (1) the Army unfairly imposed a career-ending bar to his re-enlistment due to a bad evaluation report that should not have been issued because it was based on an incident of which he was found not guilty; and (2) while at Fort Sill, Oklahoma, serving in his second cycle as drill sergeant, he discovered a recruit hanging in a shower with a belt around his neck, removed the belt with the assistance of another, and unsuccessfully attempted to revive him.

With regard to the first of the aforementioned stressors, the Board notes that the record contains copies of two jury verdicts from the District Court of Comanche County, Oklahoma, dated in January 1996, showing that the Veteran was found "not guilty" of resisting arrest and the unlawful possession of cocaine.  The record also contains service department records reflecting that the Army imposed a bar to the Veteran's re-enlistment under its Qualitative Management Program that same year.  Significantly, however, there is very little information in the claims file pertaining to the circumstances under which the aforementioned criminal charges, and the bar to re-enlistment, were levied against the Veteran.  This needs to be investigated.

As to the second of the reported stressors, the Board observes that the AOJ undertook development to corroborate that stressor both through the U.S. Army and Joint Service Records Research Center (JSRRC) and the U.S. Crime Records Center.  However, it appears that the victim's surname may have been misspelled in one or more of those requests.

In a stressor statement dated in March 2011, it appears that the Veteran identified the victim's surname as "Darson," or perhaps "Danson."  In its correspondence with JSRRC, the AOJ used the surname "Darson."  However, in subsequent correspondence with the U.S. Crime Records Center (development suggested by JSRRC), the AOJ used the surnames "Darson" and "Darwon" interchangeably (in an initial contact letter dated in June 2011), and then "Darwon" alone (in follow-up correspondence in August 2011).  In light of these inconsistencies, clarification and corrective action is required.

With respect to the etiology of the Veteran's psychiatric difficulties, as noted above, the Veteran has suggested that in addition to being attributable to events in service, his difficulties might also-or alternatively-be caused or aggravated by his service-connected disabilities.  See, e.g., VA treatment record dated in December 2012, supra.  He has also asserted that his obstructive sleep apnea is attributable to weight gain due to limited mobility associated with his service-connected low back disability and, as noted previously, that the service-connected disabilities of his low back and legs caused or contributed to his fall at work in August 2009.  These matters need to be explored further.  See, e.g., McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (holding, in part, that an examination may be required under the provisions of 38 C.F.R. § 3.159(c)(4) if the record on appeal contains evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits).

In this regard, the Board notes that VA recently updated references in its regulations to the Fifth Edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-5).  See 38 C.F.R. § 4.125(a) (2015).  However, the changes do not apply to claims that were certified for appeal to the Board on or before August 4, 2014.  See Schedule for Rating Disabilities-Mental Disorders and Definition of Psychosis for Certain VA Purposes, 80 Fed. Reg. 14,308 (March 19, 2015) (Applicability Date).  Inasmuch as the Veteran's appeal was certified to the Board in May 2014, the amendments are not applicable.

As to the Veteran's claim for service connection for epileptic seizures, the Board notes that a VA examiner opined in December 2010, in effect, that there was no evidence of pathology to support a neurological diagnosis, and that the Veteran's syncope might be of psychiatric origin.  However, since that time, other care providers have noted differential diagnoses of seizures, partial seizures, pseudoseizures, cataplexy, and narcolepsy, and have indicated that further testing is warranted in the way of admission to an epilepsy monitoring unit (EMU) with a repeat prolonged electroencephalogram (EEG) (with a collodion technique of electrode application, activation procedures, and symptom activity log), an overnight polysomnogram while on continuous positive airway pressure (CPAP), and multiple sleep latency testing (MSLT).  See VA treatment records dated in February 2011, June 2012, August 2012, and October 2012.

Under the circumstances, further development is required, to include affording the Veteran an opportunity to provide additional details with respect to the boxing in which he apparently participated during service (as noted in service records dated in June 1986), an opportunity for additional testing, and further exploration as to the likelihood that the Veteran's syncope might be attributable to a non-physiologic cause, such as a psychiatric disorder.  See, e.g., Hyder v. Derwinski, 1 Vet. App. 221, 224-25 (1991) (indicating that VA's "duty to assist" includes a duty on VA's part to conduct a supplemental examination by a specialist where such an examination is recommended by a VA examining physician).

With regard to the Veteran's claim for service connection for erectile dysfunction, the Board notes that a VA examiner in July 2013 concluded that it was less than 50 percent probable that the Veteran's erectile dysfunction was due to medications based, at least in part, on the examiner's observation that there was no evidence of new medications being started for several months before the reported onset of the Veteran's erectile dysfunction in June 2009.  However, it appears from the Veteran's assertions, as set out in records from SSA, and other available evidence, that the Veteran may have, in fact, started taking a new medication (500 mg tablet hydrocodone-acetaminophen) in June 2009; albeit for a limited time.  Because the July 2013 examiner's opinion appears to have been based, at least in part, on an inaccurate factual predicate, the matter should be returned to the examiner for further review and a supplemental report, to include a further opinion with respect to the medical likelihood that the Veteran's erectile dysfunction is related to his service-connected urethritis with history of kidney stones (inasmuch as a prior VA examiner in September 2012 did not provide a rationale for her conclusion on the matter).

As to the matter of the rating(s) to be assigned for the Veteran's urethritis with history of kidney stones, the Board notes that the Veteran was last examined for purposes of evaluating the severity of that disability in September 2012.  The report of that examination does not expressly address the presence or absence of renal dysfunction.  In addition, since that time, the record reflects that the Veteran has been seen on an emergent basis for kidney stones, and that he has advanced argument to the effect that the condition should be evaluated as 100 percent disabling.  See VA treatment record and statement received from the Veteran in February 2014.  Under the circumstances, a new examination is required.  See, e.g., 38 C.F.R. § 3.327(a) (2015) (re-examinations are generally required if evidence indicates that there has been a material change in a disability or that the current rating may be incorrect).

Finally, as to the matter of the Veteran's entitlement to a TDIU, the Board finds that it would be helpful to afford him a VA general medical examination in order to obtain a full description of the manner and extent to which his service-connected disabilities (currently consisting of bilateral hearing loss, tinnitus, urethritis with history of kidney stones, degenerative joint and disc disease of the lumbosacral spine, and bilateral lower extremity radiculopathy) impair functions related to physical and sedentary employment.

For the reasons stated, this case is REMANDED for the following actions:

(Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the Veteran a VCAA notice letter advising him of the evidence and information necessary to substantiate a claim for service connection for acquired psychiatric disorders other than PTSD and depression, to include adjustment disorder with mixed anxiety and depressed mood and possible panic disorder with atypical episodes.  The Veteran should be afforded a reasonable opportunity to respond to the notice, and any new or additional (i.e., non-duplicative) evidence received should be associated with the claims file.

2.  Ask the Veteran to provide as much additional detail as possible about the circumstances surrounding his Army-imposed bar to re-enlistment, to particularly include the circumstances leading to his being charged with resisting arrest and the unlawful possession of cocaine.  His response, if any, should be associated with the claims file.

3.  Ask the Veteran to provide a clear, legible, and unambiguous spelling of the surname of the recruit he reportedly discovered hanging in the shower at Fort Sill, Oklahoma, when the Veteran was serving in his second cycle as drill sergeant.  If the Veteran indicates that the recruit's surname was other than "Darson," make another attempt to have the JSRRC verify the Veteran's account of events, using the victim's correct surname.  In addition, if the Veteran indicates that the recruit's surname was other than "Darwon," make another attempt to have the U.S. Crime Records Center provide copies of any relevant investigative reports pertaining to the described incident, using the correct surname.  The contacted entities should be asked to indicate whether any additional information is required of the Veteran to conduct its research and, if so, he should be asked to provide the additional information.  The response(s) received should be associated with the claims file.

4.  Ask the Veteran to provide as much additional detail as possible about his participation in boxing tournaments during service, in terms of the frequency and nature of his involvement.  His response, if any, should be associated with the claims file.

5.  Ask the Veteran to clarify whether he has submitted a formal application for federal disability retirement.  If he has, ask the U.S. Office of Personnel Management, or other appropriate source(s), to provide copies of any records pertaining to the consideration of the Veteran's application for disability retirement, to include any medical records that were considered.  Efforts to obtain the evidence should be fully documented, and should be discontinued only if it is concluded that the evidence sought does not exist or that further efforts to obtain the evidence would be futile.  38 C.F.R. § 3.159(c)(2).  Any new or additional (i.e., non-duplicative) evidence received should be associated with the claims file.

6.  Ask the Veteran to provide releases for relevant records of treatment from Stony Creek Community Health Center (to specifically include any records from March 2009), and for his reported emergency treatment at a facility in Greensville County, Virginia in 1997, and to identify, and provide appropriate releases for, any other care providers who may possess new or additional evidence pertinent to the issues on appeal.  If he provides the necessary release(s), assist him in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159.  Any new or additional (i.e., non-duplicative) evidence received should be associated with the claims file.

7.  Notify the Veteran that VA has been unable to obtain the 2005 and 2008 records of treatment for kidney stones that he previously identified as being in the custody of Southside Virginia Medical Center.  As part of the notice, provide an explanation of the efforts VA has made to obtain the records, a description of any further action VA will take regarding his claim(s) (including, but not limited to, notifying him that VA will decide the claim(s) based on the evidence of record unless he submits the records VA was unable to obtain), and notice that he is ultimately responsible for providing the evidence.  38 C.F.R. § 3.159(e)(1).

8.  With appropriate release from the Veteran, make efforts to obtain copies of any documents that remain available in connection with his 1996 trial for resisting arrest and the unlawful possession of cocaine (both of which he was ultimately determined to be not guilty) in the District Court of Comanche County, Oklahoma, following the procedures set forth in 38 C.F.R. § 3.159.  The evidence obtained, if any, should be associated with the claims file.

9.  Ask the service department to provide a complete copy of any records pertaining to the facts and circumstances surrounding the Veteran's Army-imposed bar to re-enlistment under the Qualitative Management Program in 1996.  The response(s) received should be associated with the clams file.

10.  Ask the OWCP to provide copies of any records in its possession pertaining to the Veteran's award of workers' compensation benefits in connection with an August 2009 injury at a U.S. postal facility, to include any medical records considered in making that award, following the procedures set forth in 38 C.F.R. § 3.159.  Efforts to obtain the evidence should be fully documented, and should be discontinued only if it is concluded that the evidence sought does not exist or that further efforts to obtain the evidence would be futile.  38 C.F.R. § 3.159(c)(2).  Any new or additional (i.e., non-duplicative) evidence received should be associated with the claims file.

11.  Take action to ensure that all relevant records of the Veteran's evaluation and treatment through the VAMC in Oklahoma City, Oklahoma are associated with the claims file, including, but not limited to, any and all non-electronic (i.e., typed or hand-written) clinical records, progress notes, and/or reports of hospitalization (to specifically include any records of his hospitalization at that facility from April 23, 1997 to April 30, 1997, and from May 1, 1997 to May 12, 1997), whether or not they have been archived, following the procedures set forth in 38 C.F.R. § 3.159.  Efforts to obtain the evidence should be fully documented, and should be discontinued only if it is concluded that the evidence sought does not exist or that further efforts to obtain the evidence would be futile.  38 C.F.R. § 3.159(c)(2).  Any new or additional (i.e., non-duplicative) evidence received should be associated with the claims file.

12.  Take action to ensure that all relevant records of the Veteran's evaluation and treatment through the VAMC in Richmond, Virginia are associated with the claims file, including, but not limited to, any and all non-electronic (i.e., typed or hand-written) clinical records, progress notes, and/or reports of hospitalization (to specifically include any relevant records dated prior to December 2005; complete records of the Veteran's contiguous treatment for the period from April 30, 2010 to September 28, 2011; and records of any relevant treatment the Veteran has received since January 23, 2013), whether or not they have been archived, following the procedures set forth in 38 C.F.R. § 3.159.  Efforts to obtain the evidence should be fully documented, and should be discontinued only if it is concluded that the evidence sought does not exist or that further efforts to obtain the evidence would be futile.  38 C.F.R. § 3.159(c)(2).  Any new or additional (i.e., non-duplicative) evidence received should be associated with the claims file.

13.  After the foregoing development has been completed to the extent possible, arrange to have the Veteran scheduled for a VA neurological examination.  The examiner should review the claims file.  All indicated tests should be conducted (to include admission to an epilepsy monitoring unit (EMU) with a prolonged EEG (with a collodion technique of electrode application, activation procedures, and symptom activity log), an overnight polysomnogram while on CPAP, and multiple sleep latency testing, if the Veteran consents), and the results reported.

After examining the Veteran and reviewing the claims file, together with the results of testing, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that the Veteran has a cognizable, diagnosed or identifiable malady or disability that accounts for his reported episodes of syncope and decreased concentration; to include, for example, epileptic seizures, partial seizures, pseudoseizures, cataplexy, and/or narcolepsy.

In so doing, the examiner should discuss the medical significance, if any, of a July 2010 report from a Dr. Carlos Williams, to the effect that the Veteran may be experiencing a post-concussion seizure disorder; a September 2010 VA report to the effect that the Veteran's episodes of syncope did not appear to be neurologically based; the report of December 2010 VA examination, to the effect that there is no pathology to support a diagnosis of traumatic brain injury or post-concussion syndrome with seizures; and subsequent VA treatment records reflecting differential diagnoses including seizures, partial seizures, pseudoseizure, cataplexy, and narcolepsy.

If it is the examiner's conclusion that it is at least as likely as not that the Veteran has a cognizable, diagnosed or identifiable malady or disability that accounts for his reported episodes of syncope and decreased concentration, the examiner should offer a further opinion as to whether it is at least as likely as not that such cognizable, diagnosed or identifiable malady or disability had its onset in, or is otherwise attributable to, service.

In so doing, the examiner should discuss the medical significance, if any, of the Veteran's participation in boxing during service; his complaints of lightheadedness during service in February 1993; the head trauma noted during service January 1995, including the Veteran's report that he "pas[sed] out 5 times yesterday"; and his February 2010 assertion that in-service trauma had him suffering with dizziness "for years."

If it is the examiner's conclusion that it is at least as likely as not that the Veteran has a cognizable, diagnosed or identifiable malady or disability that accounts for his reported episodes of syncope and decreased concentration, but that it is unlikely that such cognizable, diagnosed or identifiable malady or disability had its onset in, or is otherwise attributable to, service, the examiner should offer a further opinion as to whether it is at least as likely as not that such cognizable, diagnosed or identifiable malady is attributable to the head injury the Veteran sustained at work in August 2009, and/or has been caused or aggravated by medications administered for treatment of one or more of his service-connected disabilities (currently consisting of bilateral hearing loss, tinnitus, urethritis with history of kidney stones, degenerative joint and disc disease of the lumbosacral spine, and bilateral lower extremity radiculopathy).

In so doing, the examiner should discuss the medical significance, if any, of the Veteran's February 2010 assertions to the effect that his medication for back pain (including Naproxen, Tramadol, and Cyclobenzaprine) cannot be ruled out as the cause of his syncope; records reflecting the onset of recurrent episodes of syncope in December 2009; and a July 2010 report from Dr. Carlos Williams indicating that the Veteran experienced an episode of confusion approximately two weeks after the work injury in August 2009, and that the Veteran's episodes might be related to that injury.

Finally, the examiner should offer an opinion as to whether it is at least as likely as not that the Veteran's obstructive sleep apnea can be attributed to service.  In so doing, the examiner should discuss the medical significance, if any, of the fact that the Veteran gained approximately 30 to 40 pounds during his time on active duty; the Veteran's statement in July 2011 to the effect that obstructive sleep apnea has existed since service; and his spouse's July 2010 report the Veteran had a "long history" of snoring, apnea, and frequent arousals at night, as set out in a July 2010 report from Dr. Carlos Williams.

A complete medical rationale for all opinions expressed must be provided.

14.  Arrange to have the Veteran scheduled for a VA mental disorders examination.  The examiner should review the claims file.  All indicated tests should be conducted (including psychological testing) and the results reported.

After examining the Veteran and reviewing the claims file, the examiner should indicate whether the Veteran has met the DSM-IV diagnostic criteria for PTSD at any time since January 2010 (when he filed his claim for service connection).  If it is the examiner's opinion that the DSM-IV diagnostic criteria for PTSD have been met, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that the diagnosis is related to a verified in-service stressor.

If psychiatric disorders other than PTSD are diagnosed (or are found to have been present since January 2010), to include adjustment disorder with mixed anxiety and depressed mood and possible panic disorder with atypical episodes, the examiner should provide an opinion, with respect to each such disorder, as to whether it is at least as likely as not that the disorder had its onset in, or is otherwise attributable to, service, to include any in-service stressors that have been credibly established.

If it is the examiner's opinion that one or more of the Veteran's diagnosed psychiatric disorders is less than 50 percent likely to have had its onset in, or otherwise be attributable to service, the examiner should offer a further opinion as to whether it is at least as likely as not that any such disorder(s) have been caused or aggravated by one or more of the Veteran's service-connected disabilities (currently consisting of bilateral hearing loss, tinnitus, urethritis with history of kidney stones, degenerative joint and disc disease of the lumbosacral spine, and bilateral lower extremity radiculopathy), to include the medications administered for treatment of those disabilities.

In so doing, the examiner should comment on the medical significance, if any, of the Veteran's statements to the effect that he suffers from decreased concentration and a sense of loss that is due, at least in part, to his physical ailments and related medications.

Finally, the examiner should offer an opinion as to the medical likelihood that the Veteran's erectile dysfunction, and episodes of syncope and decreased concentration (claimed as seizures) are due to a psychiatric cause.

In so doing, the examiner should discuss the medical significance, if any, of April 2010 and June 2010 VA treatment records suggesting that the Veteran's syncope might be attributable to a conversion, factitious, or somatoform disorder; and the report of a September 2012 VA examination indicating, without explanation, that the etiology of the Veteran's erectile dysfunction is psychological.

A complete medical rationale for all opinions expressed must be provided.

15.  Make arrangements to return the claims file to the VA examiner who previously offered an opinion with respect to the etiology of the Veteran's erectile dysfunction in July 2013.

The examiner should be asked to again review the record, including any additional evidence added to the claims file since July 2013.  Thereafter, the examiner should prepare a supplemental report indicating the extent to which, if any, the additional evidence impacts on his prior opinion as to whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that the Veteran's erectile dysfunction has been (a) caused or (b) aggravated by medications administered for treatment of his service-connected disabilities.

In so doing, the examiner should comment on the medical significance, if any, of the evidence which suggests that the Veteran may have started taking a new medication (500 mg tablet hydrocodone-acetaminophen) around the time of the reported onset of his erectile dysfunction in June 2009; albeit for a limited period.  

The examiner should also provide an opinion as to whether it is at least as likely as not that the Veteran's erectile dysfunction has been (a) caused or (b) aggravated by his service-connected urethritis with history of kidney stones or his service-connected low back disability.

If the July 2013 examiner is no longer employed by VA, or is otherwise unable to provide the opinion(s) requested, arrange to obtain the requested information from another qualified examiner.  The need for another examination and/or telephonic or video interview of the Veteran is left to the discretion of the examiner(s) selected to offer the requested opinions.

A complete medical rationale for all opinions expressed must be provided.

16.  Arrange to have the Veteran scheduled for VA genitourinary and nephrology examinations.  The examiner(s) should review the claims file.  All indicated tests should be conducted and the results reported.

After examining the Veteran and reviewing the claims file, the examiner(s) should provide a full description of the impairment occasioned by the Veteran's service-connected urethritis with history of kidney stones, with particular attention to whether there is any evidence of associated renal dysfunction.  The examiner should specifically indicate whether the service-connected condition is manifested by decreased function of the kidneys or other organ systems, especially the cardiovascular system, and, if so: whether the Veteran has associated renal dysfunction manifested by persistent edema and albuminuria with blood urea nitrogen (BUN) between 40 and 80 mg%, or more than 80 mg%, or creatine between 4 and 8 mg%, or more than 8 mg%; whether his condition is characterized by renal dysfunction causative of lethargy, weakness, anorexia, weight loss, or limitation of exertion; whether regular dialysis is required; and whether renal dysfunction precludes more than sedentary activity.

A complete medical rationale for all opinions expressed must be provided.

17.  Arrange to have the Veteran scheduled for a VA general medical examination.  The examiner should review the claims file.  All indicated tests should be conducted and the results reported.

After examining the Veteran and reviewing the claims file, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that the fall the Veteran sustained at work in August 2009 was proximately due to, or the result, of his service-connected degenerative joint and disc disease of the lumbosacral spine and associated lower extremity radiculopathy.

In so doing, the examiner should discuss the medical significance, if any, of the Veteran's assertion that his back condition caused his fall at work in August 2009, as a result of his right leg giving out; VA examination and treatment records dated from January 2006 to May 2009 (prior to the August 2009 work injury), reflecting the Veteran's complaints of chronic right leg numbness, unsteadiness, and falls, and objective findings that included decreased position sense, bilaterally, associated with the L5 nerve roots.

The examiner should also provide an opinion as to whether it is at least as likely as not that the Veteran's weight gain and obesity has been caused or aggravated by limited mobility associated with the service-connected disabilities of his low back and legs.

In so doing, the examiner should comment on the medical significance, if any, of VA reports detailing the functional effects of the Veteran's low back disability, together with records dated in December 1997 and afterwards to the effect that the Veteran has a history of eating a poorly balanced diet, with large portions high in calories and fats; and that he is a nervous eater and "binges."

Finally, the examiner should provide a full description of the manner and extent to which the Veteran's service-connected disabilities (currently consisting of bilateral hearing loss, tinnitus, urethritis with history of kidney stones, degenerative joint and disc disease of the lumbosacral spine, and bilateral lower extremity radiculopathy) impair functions related to physical and sedentary employment.

If specialty examinations or consultation with any other examiner(s) (such as an audiologist or orthopedist) is necessary, that should be accomplished.

A complete medical rationale for all opinions expressed must be provided.

18.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any benefit sought remains denied, the Veteran should be issued a supplemental SOC (SSOC).  An appropriate period of time should be allowed for response.

After the Veteran has been given an opportunity to respond to the SSOC, the claims file should be returned to this Board for further appellate review.  No action is required by the Veteran until he receives further notice, but he may furnish additional evidence and argument while the case is in remand status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  The purposes of this remand are to procure clarifying data and to comply with governing adjudicative procedures.  The Board intimates no opinion, either legal or factual, as to the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2015).

